Confession of Error
PER CURIAM.
Upon consideration of the record and the appellee’s confession of error, the trial court’s entry of the order directing the clerk to enter certificate of title below while the federal action was pending is reversed. See Remova Pool Fence Co. v. Roth, 647 So.2d 1022, 1024 (Fla. 4th DCA 1994) (“After removal, the jurisdiction of the state court ceases until the case is remanded to state court, and any state court proceedings on the case after removal but prior to remand aré void ab initio.”).
The cause is remanded for further proceedings with directions to the trial court to vacate the order granting the motion to direct the clerk to issue a certificate of title, and to vacate- the certificate of title issued therefrom. A new certificate of title shall be issued by the clerk upon direction from the trial court after ensuring that there was compliance with all necessary requirements.

Reversed and Remanded.

CONNER, FORST and KLINGENSMITH, JJ., concur.